Citation Nr: 1037210	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-37 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial, compensable disability rating for 
left bunion deformity, status-post bunionectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1986.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision that denied 
service connection for a bilateral ankle disability and for a low 
back disability.  The Veteran timely appealed.

These matters also came to the Board on appeal from a March 2006 
rating decision that, in pertinent part, granted service 
connection for left bunion deformity evaluated as 0 percent 
(noncompensable) disabling effective February 1986.  The Veteran 
timely appealed for a higher initial disability rating.

In April 2008, the Veteran testified during a hearing before the 
undersigned at the RO.  In July 2008, the Board remanded the 
matters for additional development.

In February 2009, the Veteran withdrew his prior request for a 
Board hearing, in writing.

In a March 2009 decision, the Board granted service connection 
for a left ankle disability; denied the Veteran's claims for 
service connection for a right ankle disability, and for a low 
back disability; and denied an initial, compensable rating for 
left bunion deformity, status-post bunionectomy, for the period 
from February 1, 1986, to April 23, 2006, and granted a 10 
percent disability rating thereafter.  

The Veteran appealed the March 2009 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a May 
2010 Joint Motion for Remand, the parties moved to vacate the 
Board decision, excluding the grant of service connection for a 
left ankle disability, and remand the case to the Board.  The 
Court granted the motion.  Thereafter, the case was returned to 
the Board.

The Court has recently held that a request for a TDIU, whether 
expressly raised by the Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, can 
be part of a claim for increased compensation.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  Because the Veteran's claim for 
TDIU benefits has already been granted, the Board finds it 
unnecessary to remand that matter for further action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

Service Connection Claims

The Veteran contends that service connection for a right ankle 
disability and for a low back disability, is warranted on the 
basis that each disability is proximately due to or a result of 
his service-connected disabilities.  Medical records document a 
long-standing history of bilateral foot problems.

Service connection is in effect for bilateral pes planovalus, 
currently rated as 30 percent disabling; a left ankle strain, 
currently rated as 20 percent disabling; residuals of right 
hallux valgus, rated as 10 percent disabling; chondromalacia 
patella of each knee, each rated as 10 percent disabling; scar 
residuals of left bunionectomy, rated as 10 percent disabling; 
and left bunion deformity, status-post bunionectomy, currently 
rated as 10 percent disabling.

Right Ankle Disability

Service treatment records contain neither complaints nor findings 
of an ankle disability.  Records show that the Veteran sustained 
a right ankle fracture and underwent internal fixation post-
service in October 2001.  In April 2008, the Veteran testified 
that his service-connected foot disabilities were causing strain 
on his ankles.  

The report of VA examination in November 2008 includes a 
diagnosis of post-operative fracture of the right ankle.  That 
examination contains a medical conclusion that the right ankle is 
a separate injury, and not related to the Veteran's pes 
planovalgus; no rationale has been provided by the examiner.  Nor 
has any medical opinion been provided regarding the relationship, 
if any, between the Veteran's service-connected residuals of 
right hallux valgus and his right ankle disability.

In the Joint Motion, the parties essentially agreed that the 
record does not include a VA medical opinion which (1) fully 
considers the relationship, if any, between the Veteran's long-
standing service-connected right foot disabilities and his right 
ankle disability, and which (2) provides a rationale for the 
opinion.

Low Back Disability

Service treatment records include an assessment of low back pain 
secondary to trauma in October 1983. There was tenderness over 
the right paraspinous with mild spasm at that time.  
Subsequently, the Veteran reported having low backaches since 
falling from a 21/2-ton vehicle in July 1984.  Examination in 
October 1985 revealed no objective physical or radiographic 
findings of a low back disability.  The Veteran complained of 
back pain following a motor vehicle accident in December 1985. 

The post-service treatment records, dated in February 2006, 
reveal that the Veteran complained of low back pain off and on 
for about six months, which was worse on the right side.  The 
assessment was occasional, mild musculoskeletal back pain.

In February 2007, the Veteran was treated for low back pain and 
reported a history of remote trauma in service when he fell off a 
truck twice.  Examination revealed mild right lumbar paraspinous 
tenderness and no spasm.  X-rays revealed mild scoliosis.  The 
assessment was chronic low back pain with remote history of 
trauma.

In April 2008, the Veteran testified that while he was taking a 
safe off of a truck in service, he fell and the safe caught his 
side.  He testified that his back has bothered him ever since.

During a November 2008 VA examination, the Veteran reported that 
he had fallen off of a truck in service in the 1980's.  He 
reported having back pain since that time, and reported using a 
back brace and a TENS unit.  The examiner noted painful motion, 
tenderness, and spasms across the lumbar spine; sensorimotor 
examination was normal.  There were no incapacitating episodes, 
and X-rays revealed some scoliosis.  The diagnosis was 
lumbosacral strain.  The examiner opined that it is not likely 
this is related to remote injury, but rather a natural occurring 
phenomenon.  The examiner commented that an old back injury was 
noted in the claims file in 1983, but that X-rays were all 
normal.  The examiner also opined that the lumbosacral strain is 
not likely related to the Veteran's bilateral pes planus or knee 
problems, but more likely a natural occurring phenomenon. 

As indicated by the parties in the Joint Motion, the November 
2008 examiner had not provided adequate rationale to support the 
conclusion, and did not explain the reasons or bases for the 
findings.

Higher Initial Disability Rating for Left Bunion Deformity

In evaluating the Veteran's request for a higher initial 
disability rating, the Board considers the medical evidence of 
record.

Records show complaints of pain and periodic edema in July 1984, 
and a moderate bunion on the left foot in November 1984.

The report of an April 1987 VA examination revealed no 
deformities of the bony structures of the feet other than mild 
bunions on both feet.  X-rays taken in October 1989 revealed 
minimal arthritis in the left first metatarsophalangeal joint.

In November 2004, the Veteran's mother indicated that the Veteran 
could hardly walk some days; and that he complained about pains 
in his knees and feet.

The Veteran underwent a VA examination in January 2005.  Left 
foot showed just a slight bunion that had not been corrected.  
There was a little bit of soreness and tenderness of the 
metatarsophalangeal joint.  X-rays revealed minimal degenerative 
arthritic changes of the first metatarsophalangeal joint of each 
foot.

In April 2006, the Veteran underwent a bunionectomy.  X-rays of 
the left foot revealed interval removal of orthopedic pin and 
staple in the first metatarsal bone and first proximal phalanx in 
October 2006.  No acute bony abnormality was seen.  

Records reflect that the first metatarsophalangeal joint of the 
left foot was moderately painful with range of motion, as 
expected, in October 2006 and was progressing well.  In February 
2007, the Veteran complained of a throbbing pain in the left 
foot, status-post hardware removal and revisional McBride 
bunionectomy.  He reported that the top of the toe was numb, and 
was upset with the position of the toe sitting up.  Range of 
motion of the first metatarsophalangeal joint was limited in both 
plantar flexion and dorsiflexion, with a bony end feel.  There 
was pain on palpation to area of tibial sesamoid left.  The 
Veteran then underwent scar revision and a lengthening of the 
tendon to remove the elevation of the toe, and physical therapy.

In March 2007, there was decreased foot pain with increased range 
of motion of the first digit.  In April 2008, the Veteran 
testified that he had surgery three times on his left toe, and 
that the toe was still elevated.

Neurological evaluation in June 2008 revealed diminished 
dull/sharp touch sensation medial and distal to the incision site 
of the left foot.  Upon weight bearing, the left hallux did not 
contact the ground.  Range of motion at first metatarsophalangeal 
joint was decreased with mild pain.  Modifications were made to 
the Veteran's left shoe insert.

In August 2008, the Veteran underwent an arthrodesis procedure to 
fuse the first metatarsophalangeal joint in an attempt to get the 
toe to approach the ground, as well as for pain relief.

The report of a July 2009 VA examination revealed pain to 
palpation in the first metatarsophalangeal joint area; and 
minimal, 5 degree dorsiflexion or plantar flexion of the great 
toe with pain.  Erosive and post-surgical changes of the first 
metatarsophalangeal joint were noted, and an addendum in November 
2009 included a diagnosis of post-operative bunion left foot with 
fusion of the great toe.

In the Joint Motion, the parties essentially agreed that the 
Board had not considered (1) the evidence of arthritis of the 
left first metatarsophalangeal joint in arriving at the 
appropriate initial, disability rating for each applicable 
period; and (2) had not considered whether a separate disability 
rating for arthritis of the left first metatarsophalangeal joint 
was warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

 1.  Afford the Veteran a VA examination to 
identify the nature and etiology of any 
right ankle disability.  The claims file 
must be made available to the examiner for 
review.  

For any right ankle disability identified, 
the examiner should indicate whether it is 
at least as likely as not (50 percent 
probability or more) that it had its 
clinical onset in service, or is otherwise 
related to active duty; and if not whether 
there is 50 percent probability or more 
that the Veteran's service-connected 
residuals of right hallux valgus, pes 
planovalgus, or other service-connected 
disability caused or permanently increased 
the severity of any right ankle disability.  
If any right ankle disability was 
permanently increased in severity due to a 
service-connected disability, it should be 
specified what portion of current right 
ankle disability is due to residuals of 
right hallux valgus, pes planovalgus, or 
other service-connected disability.

The examiner should reconcile any opinion 
with the service treatment records 
reflecting no right ankle problems; with 
current complaints of right ankle strain; 
with the post-service treatment records in 
the claims file of a right ankle facture in 
October 2001; and with the November 2008 VA 
examination report.  The examiner should 
provide a rationale for the opinions, as 
requested and for compliance with the Joint 
Motion.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  Afford the Veteran a VA examination to 
identify the nature and etiology of any low 
back disability.  The claims file must be 
made available to the examiner for review.  

For any low back disability identified, the 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or more) that it had its 
clinical onset in service, or is otherwise 
related to active duty; and if not whether 
there is 50 percent probability or more 
that the Veteran's service-connected 
bilateral pes planovalgus, left ankle 
strain, residuals of right hallux valgus, 
chondromalacia patella of each knee, scar 
residuals of left bunionectomy, and left 
bunion deformity status-post bunionectomy, 
caused or permanently increased the 
severity of the low back disability.  If 
any low back disability was permanently 
increased in severity due to a service-
connected disability, it should be 
specified what portion of current 
disability exhibited by low back pain is 
due to a service-connected disability.

The examiner should reconcile any opinion 
with the service treatment records 
reflecting complaints of low back pain, 
with the post-service treatment records in 
the claims file, and with the November 2008 
examination report.  The examiner should 
provide a rationale for the opinions, as 
requested and for compliance with the Joint 
Motion.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

3.  Afford the Veteran a VA examination, 
for evaluation of the service-connected 
left bunion deformity, status-post 
bunionectomy.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner, and 
the report of the examination should note 
review of the file. 

The examiner should identify all current 
symptoms associated with the Veteran's left 
bunion deformity, status-post bunionectomy.  
The examiner should specify whether there 
is associated atrophy, or weakness, and 
express an opinion as to the severity of 
the disability.  Specifically, the examiner 
should determine whether arthritis of the 
left first metatarsophalangeal joint is 
part and parcel of, or otherwise is related 
to, the service-connected left bunion 
deformity. 

The examiner should specifically report the 
ranges of motion of the left first 
metatarsophalangeal joint, or whether any 
segment is ankylosed.  

The examiner should express an opinion as 
to whether there is severe painful motion 
or weakness associated with the Veteran's 
service-connected left bunion deformity, 
status-post bunionectomy (versus other 
causes).  The examiner should opine as to 
whether the left great toe exhibits 
weakened movement, excess fatigability, or 
incoordination; and whether the service-
connected disability significantly limits 
functional ability during flare-ups or when 
the left great toe is used repeatedly over 
a period of time.
 
In providing the specific findings noted 
above, the examiner should, to the extent 
possible, distinguish the symptoms and 
effects of the service-connected left 
bunion deformity, status-post bunionectomy, 
from those associated with other foot 
disability, including service-connected pes 
planovalgus.

4.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claims on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

No action is required of the Veteran until he is notified by the 
RO or AMC; however, the Veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2009).  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



